Case 1:18-cv-09874-GBD Document 64 Filed 05/31/19 Page 1 of 4

a a a a 900 Third Avenue, New York, NY 10022
Tannenbaum Helpern Tel: (212) 508-6700 | Fax: (212) 371-1084
Syracuse & Hirschtritt wu www.thsh.com | @THSHLAW

Elizabeth E. Schlissel
Direct Dial: (212) 508-6714
schlissel@thsh.com

May 31, 2019

VIA ECF

Hon. George B. Daniels
500 Pearl Street, Room 1310
New York, NY 10007

RE: Gayle v. Children’s Aid College Prep Charter School, et al.
Docket No.: 18-cv-09874 (GBD)

Dear Judge Daniels:

I am one of the attorneys representing The Children’s Aid Society, incorrectly sued herein
as Children’s Aid of New York (the “Society’”). I write in response to Plaintiff Latashia Gayle’s
May 17, 2019 post oral arguments letter with exhibits (‘Plaintiff's Post Argument Letter’).

At the oral arguments held May 9, 2019, Your Honor approved Plaintiffs counsel’s request
to submit documents referenced but not attached as exhibits to Plaintiff's Memorandum of Law in
Opposition to the Society’s Motion to Dismiss the Amended Complaint. Plaintiffs Post Argument
Letter goes beyond what was permitted by Your Honor by including legal arguments and
mischaracterizations of quotes within the documents. Accordingly, the Society respectfully
requests that Court disregard Plaintiff's Post Argument Letter which is clearly Plaintiff's final
effort to submit additional arguments to persuade the Court that the Society and Children’s Aid
College Prep Charger School (the “School) are somehow joint employers. However, as discussed
below, should the Court consider Plaintiff's Post Argument Letter, Plaintiff still fails to provide
any evidence or valid arguments that the School and the Society are joint employers.

Response to Plaintiff's Post Argument Letter

Plaintiffs Post Argument Letter deliberately misrepresents statements within the
documents provided to the Court. Rather than supporting Plaintiff's position, these documents
instead reaffirm the Society’s position that the Amended Complaint fails to allege that the School
and the Society are either a single entity or a joint employer.

Even a cursory review of these documents would be enough to ascertain that Plaintiff's
exhibits do nothing to support their arguments. Firstly, Exhibits A and B to Plaintiff's Post
Case 1:18-cv-09874-GBD Document 64 Filed 05/31/19 Page 2 of 4
a

Hon. George B. Daniels
May 31, 2019
Page 2 of 4

Argument Letter serve only to confirm that the School and the Society are affiliated entities. See
ECF Document Nos. 58-1 and 58-2. Exhibit C to Plaintiff's Post Argument Letter not only fails
to support their argument, but manages to support the assertion that the School and the Society are
separate entities. The press release contained in Exhibit C announces the groundbreaking
ceremony for the School and states that “The Children’s Aid Society is an independent, nonprofit
organization to serve children of New York City...” (emphasis added) ECF Document No. 58-3.
Plaintiff conveniently omits this section of the press release when referencing Exhibit C. In
addition, Plaintiff's Post Argument Letter inaccurately states that the Society “announced their
appointment of Defendant Casey Vier as principle of CACPCS effective 10/26/2015.” See
Plaintiff's Post Argument Letter, p. 3, ECF Document No. 58. This is a blatant misrepresentation
of the plain language of the press release. In fact, the press release (ECF Document No. 58-C, p.
8) states that “The Children’s Aid College Prep Charter School Board of Trustees today appointed
Casey Vier as principal, effective October 26, 2015.” Thus, this press release clearly affirms that
the School’s Board of Trustees, not the Society, appointed the School’s principal.

Moreover, the charter school application states that “[t]he Principal will report directly to
the Board of Trustees of the School.” See Exhibit E, ECF Document No. 58-7, p. 00418. In the
charter application, under the duties and responsibilities of the principal, it states that the School
principal will “recruit, select and hire all school staff, including teachers and school-based support
staff.” Id. at 000419. Thus, the chart on page 417 of the charter school application, referenced in
Plaintiff's Post Argument Letter, is a red herring and does not provide evidence of a joint
employment relationship between the Society and the School. The fact that the Society may
provide financial support for art teachers does not mean that the Society hired Plaintiff. On the
contrary, Plaintiff concedes in her Amended Complaint that she was employed by the School.
Paragraph 19 of the Amended Complaint states “PLAINTIFF La Tashia Gayle (“PLAINTIFF
GAYLE”) was/is at all times relevant, employed with Defendant Children’s Aid College Prep
Charter School as a visual arts instructor.” Amended Complaint, Exhibit A to the Society’s Motion
to Dismiss the Amended Complaint, ECF Document No. 36-1.

Exhibit D to Plaintiffs Post Argument Letter is the Society’s Consolidated Financial
Statement for 2016 and 2015. The financial statement does nothing more than affirm that the
Society has provided financial support to the School. See ECF Document No. 58-4. A non-profit
providing monetary support for the creation of a charter school does not provide evidence of a
joint employer relationship.

A. The School’s Charter Application — Exhibit E
Plaintiff's cherry-picked quotes from the School’s charter application (Exhibit E to

Plaintiff's Post Argument Letter, ECF Document No. 58-5) indicate a flagrant attempt to
misrepresent the statements made within the application.

{1100133-2]
Case 1:18-cv-09874-GBD Document 64 Filed 05/31/19 Page 3 of 4
Eas

Hon. George B. Daniels
May 31, 2019
Page 3 of 4

First, Plaintiff incorrectly states that “Defendant CAS calls itself ‘CAS-CCS’ in the charter
school application.” This quote misstates the actual language of the application. Under Section 1,
“Proposed Name of Charter School,” the application reads “Children’s Aid Society Community
Charter School.” ECF Document No. 58-7, 000001. In addition, on the following page of the
application (/d. at 000002), under section 1 “Charter School Name” the application states
“Children’s Aid Society Community Charter School (CAS-CSS).” Thus, the application clearly
refers to the School, and not the Society, when it says CAS-CSS.

Second, Plaintiff points to the fact that the Society is identified as a “Partner Organization”
to the School within the charter application. Again, the law is clear that organizations that partner
with each other and/or are affiliated do not constitute a joint employer relationship. See Society’s
Memorandum of Law in Support of its Motion to Dismiss, ECF Document No. 37, Point III, p. 11
and Society’s Reply Memorandum of Law, ECF Document No. 47, Point I, p. 2.

Third, the Partner Letter of Intent within the charter application (Exhibit E, ECF Document
No. 58-5, 000029 — 000033) provides no evidence of a joint employer relationship. The very first
sentence of the Partnership Letter of Intent identifies the Society as “a 501(c)(3) not-for-profit
organization”. Jd at 000029. The next sentence identifies the School as “applying for a charter to
operate a public school in the City of New York...” Jd. Thus, the first two sentences of the
Partnership Letter of Intent identify the Society and the School as separate entities. Next, the letter
states that the Society will help the School with the “establishment of appropriate administration
and management systems.” This does not mean or represent that the Society and the School have
the same management. Plaintiffs assertion that the Society “claims responsibility for the
management” of the School should be disregarded as a gross mischaracterization of the statements
within the charter application. See Plaintiff's Post Argument Letter, p.3

Plaintiff also points to the fact that the Society will “develop and administer the School’s
human resources program” as evidence of a joint employer relationship. However, paying a third-
party for administrative services does not satisfy any of the joint employer pleading requirements.
A vendor relationship is not evidence of a joint employer relationship. See Society’s Financial
Report, ECF Document No. 58-4, p. 19 (The Society “provides administrative support services
and other enrichment programs and services to the students at of Charter School ..... The Charter
School pays an administrative fee equal to 10.6% of total operating expenses ... to [the Society]
for the administrative services.”)

The Letter of Intent in the charter application also identifies the areas in which the Society
will assist the School in establishing or developing. Again, the letter does not state that the Society
will be managing the School, as Plaintiff would like this Court to believe. Specifically, the letter
states under “Fiscal and Accounting” that the “[Society] or its independent vendors will establish
internal accounting services appropriate to the school...” (emphasis added). Jd at 000030. Under
the “Payroll” section the letter states that “[The Society] will assist the School in retaining a payroll
service provider. [The Society] will assist the School in establishing a separate payroll account

[1100133-2]
Case 1:18-cv-09874-GBD Document 64 Filed 05/31/19 Page 4 of 4
Ea e

Hon. George B. Daniels
May 31, 2019
Page 4 of 4

... The School shall be solely responsible for maintaining written time sheets and other employee
attendance records and for paying the fees charged by the payroll service provider.” (emphasis
added) Jd. Moreover, under the “Insurance” section, the letter states that “[a]ll insurance premiums
shall be billed to the School and paid by the School.” Jd. at 000031. Thus, none of the statements
in the charter school application, including the Letter of Intent, establish any of the required
elements for alleging a joint employer relationship between the Society and the School. To the
contrary, Exhibit E plainly supports that the School and the Society are separate entities.

Lastly, despite Plaintiff's contentions regarding the Society’s role in assisting with the
development of the School, the charter application states unequivocally under the “Management”
section that “[t]he Board of Trustees [of the School] will have authority over all school issues.” In
addition, the Community School Director (referenced in Plaintiff's Post Argument Letter), “will
be responsible for supportive services available to children and families ... [and] will coach,
develop, and support case managers, school-based health clinic staff, and special area instructors
and develop external partnerships in support of [the School].” Thus, the Community School
Director does not “manage” the School as Plaintiff incorrectly asserts.

Conclusion
The documents provided in Plaintiff's Post Argument Letter indisputably evidence that the
School and the Society do not have a joint employer relationship. These documents also show that
the School has its own management, payroll, insurance, operations and employees. As highlighted
above, the principal and the School’s Board of Trustees run and manage the School, not the
Society. Thus, there is no joint employer relationship between the School and the Society.

Thank you Your Honor for your attention in this matter.

Respectfully submitted,

Cleyabrtia. &. Shhsak

Elizabeth E. Schlissel

[1100133-2]
